In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00052-CV
                                                ______________________________
 
 
                                       OWENS &
MINOR, INC. AND 
OWENS & MINOR MEDICAL,
INC., Appellants
 
                                                                V.
 
                         BECTON, DICKINSON & COMPANY, Appellee
 
 
                                                                                                  

 
 
                                      On Appeal from the 102nd
Judicial District Court
                                                             Bowie County, Texas
                                                     Trial Court No. 00C0099A-102
 
                                                                                                   
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Appellants,
Owens & Minor, Inc., and Owens & Minor Medical, Inc., and Appellee,
Becton, Dickinson & Company, have filed with this Court a joint motion to
dismiss the pending appeal in this matter.
            We
grant the motion and dismiss the appeal.
 
 
 
 
                                                                                    Jack
Carter
                                                                                    Justice
 
Date Submitted:          March
15, 2010           
Date Decided:             March
16, 2010